Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 1 of 13




           EXHIBIT A
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 2 of 13




                                                              R. Scott Erlewine, State Bar No. 095106
                                                         1
                                                              Michael D. Levinson, State Bar No. 271566
                                                         2
                                                              PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                              39 Mesa Street, Suite 201 – The Presidio
                                                         3    San Francisco, CA 94129
                                                              Tel: 415-398-0900
                                                         4    Fax: 415-398-0911
                                                              Email: rse@phillaw.com
                                                         5           mdl@phillaw.com

                                                         6    Attorneys for Plaintiff
                                                         7

                                                         8                                  SUPERIOR COURT OF CALIFORNIA
                                                         9                                       COUNTY OF SAN FRANCISCO
                                                         10

                                                         11
                                                                                                                   Case No.
                                                              JOHNATHAN “MAC” WILLIAMSON, an
     LLP




                                                         12
                                                              individual,
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                                                                                   COMPLAINT FOR PREMISES
                                                         13                             Plaintiff,                 LIABILITY AND NEGLIGENCE
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                                      v.
                                  (415) 398-0900




                                                         14
                                                                                                                   DEMAND FOR JURY TRIAL
                                                         15   CHINA BASIN BALLPARK COMPANY
                                                              LLC, a Delaware Limited Liability Company,
                                                         16   and DOES 1 through 20, inclusive,
                                                         17                             Defendants.
                                                         18

                                                         19   Plaintiff alleges:
                                                         20                                             INTRODUCTION
                                                         21           1.      Plaintiff JOHNATHAN “MAC” WILLIAMSON (“Plaintiff”) is a professional
                                                         22   baseball player, who played for the San Francisco Giants. In April 2018, Plaintiff was one of the
                                                         23   best power hitters in Major League Baseball (“MLB”). On April 24, 2018, Plaintiff was
                                                         24   seriously injured when he crashed over an on-field bullpen mound and collided headfirst into the
                                                         25   left field line wall while running to catch a fly ball at Oracle Park (then AT&T Park) (“Park”) in
                                                         26   San Francisco. Plaintiff seeks to recover damages arising from his concussion-related injuries.
                                                         27

                                                         28

                                                                                                               1
                                                                                                     COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 3 of 13




                                                         1           2.      These injuries never should have occurred. Defendant CHINA BASIN
                                                         2    BALLPARK COMPANY LLC (individually and collectively with DOES 1-20, and each of
                                                         3    them, “CBBC”) knew or should have known when it designed the Park that on-field bullpens
                                                         4    (especially when located near a wall) presented an unreasonable and unnecessary risk of harm to
                                                         5    baseball players but proceeded to incorporate them anyway. Thereafter, despite knowledge of
                                                         6    numerous instances of players having fallen over these bullpen mounds, CBBC failed to move
                                                         7    the bullpens off the field of play to protect players. It was not until after Plaintiff was seriously
                                                         8    injured that CBBC finally took steps to move the bullpens behind the outfield wall where they
                                                         9    belonged.
                                                         10                                                PARTIES
                                                         11          3.      Plaintiff is a resident of North Carolina.
     LLP




                                                         12          4.      CBBC is a Delaware limited liability company, having its principal place of
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13   business in San Francisco, California.
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                                     5.      The true names or capacities, whether individual, corporate, associate, or
                                  (415) 398-0900




                                                         14

                                                         15   otherwise, of defendants DOES 1 through 20, inclusive, being unknown, Plaintiff asserts his
                                                         16   claims against these defendants under fictitious names pursuant to Code of Civil Procedure §
                                                         17   474. Plaintiff will amend the Complaint to state such DOE defendants’ true names once they are
                                                         18   ascertained.
                                                         19          6.      Plaintiff is informed and believes, and thereon alleges, that each defendant named
                                                         20   in this Complaint, and each Doe defendant, is in some manner responsible for the wrongs and
                                                         21   damages alleged below, and in so acting was functioning, at all relevant times, as the agent,
                                                         22   servant, partner, alter ego and/or employee of the other defendants, and in doing the actions
                                                         23   described below, was acting within the course and scope of his, her or its authority as such
                                                         24   agent, servant, partner and/or employee with the permission and consent of each of the other
                                                         25   defendants. All acts herein alleged were approved of and ratified by each and every other
                                                         26   defendant.
                                                         27

                                                         28

                                                                                                                 2
                                                                                                  COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 4 of 13




                                                         1                                     JURISDICTION AND VENUE
                                                         2           7.        Jurisdiction and venue are proper in this Court because the conduct described
                                                         3    herein, and the resulting harm suffered by Plaintiff, occurred within the City and County of San
                                                         4    Francisco, and Defendant CBBC’s principal place of business is within the City and County of
                                                         5    San Francisco.
                                                         6                                                  FACTS
                                                         7                                                 The Park
                                                         8           8.        In the mid-1990s, the voters of San Francisco authorized the building of the Park
                                                         9    – a new downtown sports and outdoor events venue in San Francisco. On information and
                                                         10   belief, CBBC at all times relevant owned, operated, controlled, possessed, leased, managed,
                                                         11   maintained, and was involved in the design of, the Park.
     LLP




                                                         12          9.        The construction of the Park (which cost more than $357 million) was privately
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13   financed by CBBC. On information and belief, as part of the financing, CBBC sold personal
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                              Charter Seat Licenses, which permitted the holder to purchase tickets for a specific seat to the
                                  (415) 398-0900




                                                         14

                                                         15   variety of events held at the Park, both baseball and non-baseball related.
                                                         16          10.       On information and belief, CBBC signed a 66-year lease for the land with the
                                                         17   Port of San Francisco. According to the term sheet for the lease, “CBBC shall be responsible for
                                                         18   all costs of constructing and operating the ballpark project.”
                                                         19          11.       The Giants at all times relevant played their home games at the Park.
                                                         20          12.       CBBC’s purpose was to operate the Park for multiuse purposes. In addition to
                                                         21   Giants games, the Park has hosted numerous football games (including, e.g., an annual college
                                                         22   football bowl game (2002-13), home to the XFL’s San Francisco Demons (2001), home of the
                                                         23   annual East-West Shrine Game (until 2006), and interim home for Cal’s football team (2011)),
                                                         24   professional soccer matches, the AMA Supercross Championship (2003-11), numerous concerts
                                                         25   (2001-19), and even Kanye West’s proposal to Kim Kardashian (2013).
                                                         26          13.       In designing the Park, CBBC decided to include on-field bullpens when used for
                                                         27   baseball games.
                                                         28

                                                                                                               3
                                                                                                  COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 5 of 13




                                                         1           14.     It has long been known that bullpen mounds on the field of play create an
                                                         2    unreasonable risk of harm. For instance, in 1977, Baltimore Orioles’ manager Earl Weaver
                                                         3    famously had his team forfeit a game in Toronto during a pennant race due to safety concerns
                                                         4    with the on-field bullpen mounds.
                                                         5           15.     Prior to building the Park, CBBC knew, or at a minimum should have known,
                                                         6    that placing bullpens on the field of play was a safety hazard for players. But as the late Peter
                                                         7    Magowan, who was Chairman and CEO of CBBC at the time, stated: “We wanted all the seats
                                                         8    to face the pitcher, like at Wrigley and at Seals Stadium. We wanted bullpens on the field, like
                                                         9    in Wrigley. Wrigley Field was built in 1912 but it had it all: great seats, seats that faced the
                                                         10   pitcher, quirky features.”
                                                         11          16.     To make matters worse, CBBC located the on-field bullpen mounds so that they
     LLP




                                                         12   were abutting the left field line and right field line walls, increasing the risk that a player who
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13   fell over either mound would collide with the wall and be seriously injured. CBBC also failed to
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                              incorporate any safety features, such as a warning track around the mounds like there are in
                                  (415) 398-0900




                                                         14

                                                         15   front of the outfield walls. On information and belief, the bullpen mounds at the Park were also
                                                         16   higher than normal pitcher’s mounds.
                                                         17          17.     Baseball as a whole recognized the safety hazard: In 1989, there were 15 MLB
                                                         18   parks that had on-field bullpens; by 2000, there were only eight; and by 2018, CBBC was one of
                                                         19   only three parks. With the exception of San Diego’s Petco Park (built in 2004), Oracle Park was
                                                         20   the last park designed with on-field bullpens. (In 2012, Petco Park moved its one on-field
                                                         21   bullpen to behind the outfield wall mostly for player safety issues.)
                                                         22          18.     Consistent with this trend, the Chicago Cubs moved the on-field bullpens at
                                                         23   Wrigley Field (which opened in 1914 and is the second oldest ballpark in Major League
                                                         24   Baseball) following the 2016 season due to player safety concerns.
                                                         25          19.     Even after the Park was completed in 2000, CBBC was repeatedly put on notice
                                                         26   of the bullpen mound safety hazard each time a player fell over it. Examples prior to Plaintiff’s
                                                         27   collision include:
                                                         28

                                                                                                                4
                                                                                                  COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 6 of 13




                                                                      •      In 2014, Toronto Blue Jays left fielder Michael Saunders falling over the bullpen
                                                         1
                                                                             mound while chasing a fly ball and the ball hitting him in the head;
                                                         2
                                                                      •      In 2016, Washington Nationals right fielder Bryce Harper falling over the right
                                                         3                   field bullpen mound while making a catch;
                                                         4
                                                                      •      In 2016, the Giants’ own Hunter Pence falling over the right field bullpen mound
                                                         5                   and making a catch while flat on his back;
                                                         6
                                                                      •      In 2017, Colorado Rockies left fielder Stephen Cardullo falling over the left field
                                                         7                   bullpen mound after making a running catch;

                                                         8            •      In 2017, the Giants’ own Eduardo Nunez stumbling over the left field bullpen
                                                         9
                                                                             mound while making a catch.

                                                         10
                                                                      20.    Despite these multiple red-flag warnings, and in conscious disregard of player
                                                         11
                                                              safety, CBBC failed to eliminate the on-field bullpens at the Park or take any steps to minimize
     LLP




                                                         12
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                              the risk of injury posed by them.
                                                         13
                             San Francisco, CA 94129




                                                                                                        The Collision
                             39 Mesa Street, Suite 201

                                  (415) 398-0900




                                                         14
                                                                      21.    The Giants selected Plaintiff in the third round of the 2012 MLB draft. After
                                                         15
                                                              working his way up the minors as one of the Giants’ top outfield prospects and being out for a
                                                         16
                                                              year due to surgery, Plaintiff made his MLB debut in 2015. Over the next two seasons, Plaintiff
                                                         17
                                                              split time between the Giants and their Triple-A affiliate in Sacramento.
                                                         18
                                                                      22.    Toward the end of the 2017 season, Plaintiff sought out the services of Doug
                                                         19
                                                              Latta, one of the foremost hitting instructors in the game today, known throughout baseball as
                                                         20
                                                              “the swing whisperer.” Mr. Latta has helped remold numerous MLB players (many late in their
                                                         21
                                                              careers) into All-Stars.
                                                         22
                                                                      23.    Mr. Latta dramatically transformed Plaintiff’s swing and the results were
                                                         23
                                                              immediate and profound. After continuing to work with Mr. Latta in the offseason, Plaintiff
                                                         24
                                                              emerged in spring training as one of the best hitters in baseball. Due to a crowded roster of
                                                         25
                                                              veteran outfielders, the Giants did not immediately call him up to play. However, after Plaintiff
                                                         26
                                                              started the year hitting .487 in Triple-A, on April 20, 2018 the Giants promoted him back to the
                                                         27
                                                              big leagues. During the first five games back with the Giants, Plaintiff hit .316 with three home
                                                         28
                                                              runs.
                                                                                                               5
                                                                                                  COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 7 of 13




                                                         1           24.     On the fateful day of April 24, 2018, the Giants were playing the Washington
                                                         2    Nationals at Oracle Park. Plaintiff went 2-for-4 at the plate. In the fifth inning, with the score
                                                         3    tied 3-3, he chased a fly ball heading down the left field foul line, running over 100 feet at a full
                                                         4    sprint in an attempt to make the catch and get his team out of the inning. Plaintiff was tracking
                                                         5    the ball the entire time it was in the air and unable to look down. As he crossed into foul
                                                         6    territory, he crashed over the bullpen mound just as he was about to make the catch, colliding
                                                         7    violently headfirst with the left field line wall without the ability to brace himself.
                                                         8

                                                         9

                                                         10

                                                         11
     LLP




                                                         12
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201

                                  (415) 398-0900




                                                         14

                                                         15

                                                         16

                                                         17

                                                         18

                                                         19

                                                         20
                                                                     25.     Plaintiff immediately clutched his head with both hands and laid on the ground
                                                         21
                                                              stunned, dazed, and confused. The impact was so strong that fans seated in the area and the
                                                         22
                                                              hitter all grimaced in horror.
                                                         23
                                                                     26.     Beginning that evening, Plaintiff started feeling groggy. The following day, he
                                                         24
                                                              also began feeling dizzy, disoriented, and nauseous. The Giants put him through the concussion
                                                         25
                                                              protocol, which he failed. As a result, he was placed on the 7-day concussion injured list.
                                                         26
                                                                     27.     Following a rehab assignment, the Giants recalled Plaintiff in late May. Based
                                                         27
                                                              upon his pre-injury performance, Plaintiff was promoted to starting left fielder for the Giants,
                                                         28
                                                              relegating three-time All-Star Hunter Pence to the bench. Unfortunately, with his post-
                                                                                                              6
                                                                                                  COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 8 of 13




                                                         1    concussion symptoms continuing, Plaintiff was unable to return to form and his numbers were
                                                         2    poor. As a result, in late June, the Giants optioned Plaintiff to Triple-A, where he continued to
                                                         3    struggle with vision problems, nausea and fatigue. When Plaintiff’s symptoms continued
                                                         4    throughout the summer, he was again diagnosed with post-concussion syndrome and took off
                                                         5    the rest of the season to rehab. Thereafter, even though many of Plaintiff’s symptoms had
                                                         6    dissipated, he continued to experience vision problems, bouts of vertigo-like symptoms, motion
                                                         7    sickness, and other symptoms as well.
                                                         8            28.    The concussion caused a steep decline in Plaintiff’s performance level and
                                                         9    effectively ended Plaintiff’s Major League Baseball career.
                                                         10                                            The Aftermath
                                                         11           29.    Meanwhile, on June 3, 2018 – six weeks after Plaintiff’s collision and resulting
     LLP




                                                         12   concussion – the Giants hosted their annual “Until There’s A Cure Day.” While the players were
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13   on the field before the game participating in the event, Mr. Magowan, who helped design the
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                              field on behalf of CBBC, apologized to Plaintiff for the collision and said he felt responsible for
                                  (415) 398-0900




                                                         14

                                                         15   his injuries as well as other injuries due to the on-field bullpen mounds since the Park opened in
                                                         16   2000.
                                                         17           30.    Despite Plaintiff’s collision in 2018, numerous other prior incidents, and Mr.
                                                         18   Magowan’s apology, CBBC still failed to move the on-field bullpens after the 2018 season.
                                                         19   Such inaction led to the Giants’ Steven Duggar falling over the right field bullpen mound and
                                                         20   injuring his wrist in April 2019, almost exactly a year after Plaintiff’s crash. San Diego Padres
                                                         21   outfielder Wil Myers and Dodgers outfielder Chris Taylor also fell over the same mound in
                                                         22   2019.
                                                         23           31.    In response to Mr. Duggar’s injury, then Giants’ Manager Bruce Bochy
                                                         24   remarked: “It’s dangerous. These guys are focused on catching the ball. They’re running full
                                                         25   speed. It was a scary moment, to be honest.” (emphasis added). Giants’ broadcaster Mike
                                                         26   Krukow took it a step further and told the Giants’ flagship radio station KNBR: “Oh I was
                                                         27   angry. I was hot about it. We all were. We saw a horrific injury last year with what happened to
                                                         28   Mac Williamson.”

                                                                                                               7
                                                                                                 COMPLAINT FOR DAMAGES
                                                                Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 9 of 13




                                                         1           32.       The Giants’ own players even acknowledged the unnecessary risk they regularly
                                                         2    faced by having the bullpens on the field:
                                                         3
                                                                     •         “Getting the bullpens off the field would be a great thing. For 10 years, I’ve seen
                                                         4                     guys face plant going down the line . . . . It’s just not smart to me to have the
                                                                               bullpens right there by the foul line. If the bullpens went to right center, I
                                                         5                     personally would not be opposed to it.” Buster Posey, Catcher (emphasis added)
                                                         6
                                                                     •         “I’ve seen people get hurt and for me, it’s just a matter of time before we see a
                                                         7                     more serious injury. So I think it’s probably a good idea to move those out of the
                                                                               way. And if it changes the dimensions … well, obviously, it’s not gonna get any
                                                         8
                                                                               worse.” Brandon Belt, First Baseman (emphasis added)
                                                         9
                                                                     •         “We saw it with [Plaintiff Mac Williamson] last year. It can be a safety hazard. I
                                                         10                    think Triples Alley would be a reasonable place to put it.” Brandon Crawford,
                                                                               Shortstop (emphasis added)
                                                         11
     LLP




                                                         12
                                                                     33.       In an interview with The Sporting News in 2019, former Giants second baseman
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13
                             San Francisco, CA 94129




                                                              Scooter Gennett was asked what his favorite memory of Oracle Park was prior to joining the
                             39 Mesa Street, Suite 201

                                  (415) 398-0900




                                                         14
                                                              team in a trade that year. In response, he retorted: “Well it’s definitely not running after a fly
                                                         15
                                                              ball in foul territory, tripping on the bullpen mound and the ball hitting the backside of my
                                                         16
                                                              glove.” In that same article, a Nationals relief pitcher opined: “You see some of these guys go
                                                         17
                                                              over there and it gets pretty ugly. It just seems like an unnecessary risk.”
                                                         18
                                                                     34.       Other players echoed similar concerns. Following his fall over the bullpen mound
                                                         19
                                                              at the Park, Mr. Taylor said: “It would be nice if they got a bullpen like everyone else, behind
                                                         20
                                                              the outfield.” His teammate and three-time Cy Young award-winner Clayton Kershaw went a
                                                         21
                                                              step further and exclaimed: “Let’s clean it up out here. It’s a brand-new ballpark, or relatively
                                                         22
                                                              new. So they should have thought about it.” (emphasis added).
                                                         23
                                                                     35.       Immediately after Mr. Cardullo fell over the bullpen mound, the Rockies’
                                                         24
                                                              television announcers and former major league players Jeff Huson and Ryan Spilborghs vented:
                                                         25
                                                              “That’s why you just flat hate that the mounds are in play. This is dangerous, you want to lose a
                                                         26
                                                              player who’s making a semi-routine play in foul ground?” (emphasis added).
                                                         27
                                                                     36.       Following the 2019 season, CBBC finally moved the bullpens to behind the
                                                         28
                                                              outfield wall.
                                                                                                                8
                                                                                                  COMPLAINT FOR DAMAGES
                                                                   Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 10 of 13




                                                         1                                      FIRST CAUSE OF ACTION
                                                         2                                            Premises Liability
                                                         3             37.    Plaintiff realleges and incorporates by reference each and every allegation stated
                                                         4    above.
                                                         5             38.    As the entity that at all times relevant owned, operated, controlled, possessed,
                                                         6    managed, leased, maintained, and helped design the Park, CBBC, as such, had a duty to exercise
                                                         7    ordinary care to avoid exposing players to an unreasonable risk of harm. CBBC both knowingly
                                                         8    and negligently violated that duty by including on-field bullpens, especially after having been
                                                         9    warned that they were a safety hazard to players, thus making any resulting injuries obviously
                                                         10   foreseeable. CBBC failed to heed that duty both when designing and building the Park.
                                                         11            39.    CBBC further breached that duty by failing to eliminate the hazard, despite
     LLP




                                                         12   knowing of numerous instances of players falling over the on-field bullpen mounds in the years
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                         13   before Plaintiff’s injuries.
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                                       40.    In further breach of its duty, CBBC also increased the risk of a player getting
                                  (415) 398-0900




                                                         14

                                                         15   injured by jamming the mounds just inches from the foul lines on one side and abutting the left
                                                         16   field line and right field line walls on the other side, leaving hardly any room for a player to
                                                         17   break his fall or to avoid hitting the wall. Additionally, CBBC failed to implement a warning
                                                         18   signal of any type to alert players as to the on-field bullpen mounds when they were running full
                                                         19   speed while looking up to track the ball. The rest of the first and third baselines and the area in
                                                         20   the outfield parallel to the wall all have a warning track (a flat dirt area approximately 10 feet
                                                         21   wide designed to alert the player to an oncoming wall).
                                                         22   //
                                                         23

                                                         24   //
                                                         25

                                                         26
                                                              //

                                                         27
                                                              //
                                                         28

                                                                                                                9
                                                                                                 COMPLAINT FOR DAMAGES
                                                                   Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 11 of 13




                                                         1

                                                         2

                                                         3

                                                         4

                                                         5

                                                         6

                                                         7

                                                         8

                                                         9

                                                         10

                                                         11
     LLP




                                                                       41.   In doing the things described above, CBBC failed to exercise ordinary care to
                                                         12
PHILLIPS, ERLEWINE, GIVEN & CARLIN




                                                              avoid exposing players, such as Plaintiff, to an unreasonable risk of harm, particularly given the
                                                         13
                             San Francisco, CA 94129
                             39 Mesa Street, Suite 201




                                                              high probability and foreseeability of injury.
                                  (415) 398-0900




                                                         14
                                                                       42.   CBBC has moral blame given it opted for fan experience over player safety.
                                                         15
                                                                       43.   The bullpen mounds were not an open and obvious condition to a player chasing
                                                         16
                                                              down a fly ball. Further, this dangerous condition was unavoidable.
                                                         17
                                                                       44.   As a direct result of the conduct described above, Plaintiff suffered damages in
                                                         18
                                                              the form of lost wages, medical expenses, loss of future earnings, and pain and suffering in an
                                                         19
                                                              amount according to proof but exceeding the jurisdictional minimum of this Court.
                                                         20
                                                                       45.   CBBC’s acts described herein were malicious and oppressive. At all relevant
                                                         21
                                                              times herein, CBBC acted willfully and with conscious disregard for Plaintiff’s safety as well as
                                                         22
                                                              the safety of other players. Further, CBBC’s conduct subjected Plaintiff to cruel and unjust
                                                         23
                                                              hardship in conscious disregard of his rights. Plaintiff is therefore entitled to punitive damages
                                                         24
                                                              against CBBC in an amount appropriate to punish it and set an example.
                                                         25
                                                              //
                                                         26

                                                         27
                                                              //
                                                         28

                                                                                                               10
                                                                                                 COMPLAINT FOR DAMAGES
Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 12 of 13
Case 3:20-cv-08056-JCS Document 1-1 Filed 11/16/20 Page 13 of 13
